615 F.2d 847
33 Fair Empl.Prac.Cas.  1485,22 Empl. Prac. Dec. P 30,772Dorothy BANNERMAN et al., Plaintiffs-Appellants,v.DEPARTMENT OF YOUTH AUTHORITY, Allen F. Breed et al.,Defendants-Appellees.
No. 77-3887.
United States Court of Appeals,Ninth Circuit.
March 21, 1980.

1
Curtis G. Oler, San Francisco, Cal., for plaintiffs-appellants.


2
Charlton G. Holland, Deputy Atty. Gen., San Francisco, Cal., for defendants-appellees.


3
Appeal from the District Court for the Northern District of California.


4
Before CHOY and GOODWIN, Circuit Judges, and THOMPSON*, District Judge.

PER CURIAM

5
Two women who were not hired as parole agents of the California Department of Youth Authority sued for damages and injunctive relief under 42 U.S.C. § 1983 and Title VII.  They appeal a judgment for the defendants.  We affirm substantially for the reasons set forth by the district judge in his opinion reported at 436 F.Supp. 1273 (N.D.Cal.1977).


6
One point urged on appeal was obviated by the Supreme Court's recent decision in Personnel Administrator of Massachusetts v. Feeney, 442 U.S. 256, 99 S.Ct. 2282, 60 L.Ed.2d 870 (1979), which upheld the right of a state to grant preference to veterans in public employment.  The other points, particularly that the oral interview process discriminated against women job applicants, are fully answered in the careful analysis of the evidence by the trial judge.  The court, in detailed findings that survive review under Fed.R.Civ.P. 52, found that there was a failure of proof of gender-based discrimination.


7
Affirmed.



*
 The Honorable Bruce R. Thompson, Senior United States District Judge for the District of Nevada, sitting by designation